Citation Nr: 0834427	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  07-05 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service-connected hiatal hernia with gastritis.  



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1976 to December 
1979 and from October 1981 to November 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision issued 
by the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

In his Substantive Appeal received in February 2007, the 
veteran requested a Board hearing before a Veterans Law Judge 
(VLJ) at the RO in Columbia, South Carolina.  He was 
scheduled for a hearing on March 4, 2008.  

In a statement received on February 28, 2008, the veteran 
informed VA of his recent relocation to Las Vegas, Nevada and 
requested he be rescheduled for a hearing before a VLJ at an 
RO located in Nevada.  The record does not reflect that this 
hearing has been scheduled; as such, this matter must be 
remanded to the RO.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The AMC/RO should take appropriate action 
to schedule the veteran for a hearing 
before a Veterans Law Judge at the RO in 
Reno, Nevada as soon as such a hearing is 
possible.  A copy of the notice provided 
to the veteran of the scheduled hearing 
should be placed in the claims folder.  
Any indicated development also should be 
undertaken.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



